            Case 2:21-cv-00444-NR Document 10 Filed 06/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RACHEL D. BINAKONSKY, on behalf of
herself and all others similarly situated,

                  Plaintiff,
                                                  Civil Action No. 2:21-cv-00444-NR
       v.

JM BRANDS LLC,

                  Defendant.



                DEFENDANT JM BRANDS LLC’S MOTION TO DISMISS
                          PLAINTIFF’S COMPLAINT


       Pursuant to Federal Rules of Civil Procedure (“FRCP”) 9(b), 12(b)(1), and 12(b)(6),

Defendant JM Brands LLC (“JM Brands”), by and through the undersigned counsel, hereby moves

to dismiss with prejudice Plaintiff Rachel D. Binakonsky’s (“Plaintiff” or “Ms. Binakonsky”)

Class Action Complaint (D.E. 1). The grounds for this Motion are set forth in JM Brands

accompanying Memorandum of Law filed herewith.          JM Brands respectfully requests oral

argument on its Motion, unless the Court decides to grant relief in its favor based on the full

briefing papers presented.




                                              1
        Case 2:21-cv-00444-NR Document 10 Filed 06/21/21 Page 2 of 3




DATED: June 21, 2021                     Respectfully submitted,




                                         By: s/ Erica L. Yohe
                                            Erica L. Yohe
                                            PA I.D. #89934
                                            SEYFARTH SHAW LLP
                                            233 South Wacker Dr.
                                            Suite 8000
                                            Chicago, IL 60606
                                            Tel: (312) 460-5148
                                            eyohe@seyfarth.com

                                             Of Counsel:

                                             Renée B. Appel
                                             Tonya M. Esposito
                                             SEYFARTH SHAW LLP
                                             975 F Street NW
                                             Washington, D.C. 20814
                                             Tel: (202) 463-2400
                                             rappel@seyfarth.com
                                             tesposito@seyfarth.com

                                             Kristine R. Argentine
                                             SEYFARTH SHAW LLP
                                             233 South Wacker Dr.
                                             Suite 8000
                                             Chicago, IL 60606
                                             Tel: (312) 460-5000
                                             kargentine@seyfarth.com

                                             Attorneys for Defendant JM Brands LLC




                                     2
           Case 2:21-cv-00444-NR Document 10 Filed 06/21/21 Page 3 of 3




                                   CERTIFICATE OF CONFERRAL

        I, Erica Yohe, counsel for Defendant JM Brands LLC, hereby certify that the parties

conferred in good faith but were unable to reach an agreement to resolve the pleading deficiencies

raised in Defendant’s motion.

        Dated: June 21, 2021                                s/ Erica L. Yohe
                                                            Erica L. Yohe




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of June 2021, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.


                                                            s/ Erica L. Yohe
                                                            Erica L. Yohe
